Per Curiam.
A collision took place between a steam railroad train and an automobile driven by the appellant. The case presents only a question as to whether appellant’s conduct rendered him guilty of contributory negligence. After a thorough examination of the record, we agree with the trial court that we “cannot find there is any reasonable doubt that any reasonable man must find that the plaintiff in this case was guilty of contributory negligence.” The appellant’s actions place the case squarely within the rule announced in Bowden v. Walla Walla Valley R. Co., 79 Wash. 184, 140 Pac. 549; Aldredge v. Oregon-Washington R. & Nav. Co., 79 Wash. 349, 140 Pac. 550; Cole v. Northern Pac. R. Co., 82 Wash. 322, 144 Pac. 34; McKinney v. Port Townsend, etc. R. Co., 91 Wash. 387, 158 Pac. 107; Golay v. Northern Pac. R. Co., 105 Wash. 132, 177 Pac. 804; Mouso v. Bellingham & Northern R. Co., 106 Wash. 299, 179 Pac. 848; Benedict v. Hines, 110 Wash. 338, 188 Pac. 512. See, also, Chicago, etc. R. Co. v. Biwer, 266 Fed. 965; Robinson v. Oregon-Wdshington R. & Nav. Co., 90 Ore. 490, 176 Pac. 594; Olds v. Hines, 95 Ore. 580, 187 Pac. 586, 188 Pac. 716.
The judgment of the trial court is affirmed.